 


109 HR 2638 IH: To allow the waiver of certain terms contained in a deed of conveyance to the City of Williams, Arizona.
U.S. House of Representatives
2005-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2638 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2005 
Mr. Renzi introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To allow the waiver of certain terms contained in a deed of conveyance to the City of Williams, Arizona. 
 
 
1.Allowance to waive certain terms in a deed of conveyanceNotwithstanding the Federal Airport Act (as in effect on April 3, 1956) or sections 47125 and 47153 of title 49, United States Code, the Secretary of Transportation may waive any term contained in the deed of conveyance dated August 13, 1948, by which the United States conveyed lands to the City of Williams, Arizona, (H. A. Clark Memorial Field) for use by the city for airport purposes.  
 
